Citation Nr: 0904399	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-28 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as secondary to a service-connected disability.

2.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected disability.

3.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, type II, currently rated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for service-
connected facial twitching and spasm, left side of face, 
currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for service-
connected left upper lid ptosis, currently rated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

The appeal for service connection for headaches, to include 
as secondary to a service-connected disability, originally 
came before the Board of Veterans' Appeals (Board) from an 
August 2005 rating decision by the Department of Veterans 
Affairs (VA) Lincoln, Nebraska, Regional Office (RO).  
Subsequent to an October 2006 remand by the Board, in a 
January 2008 decision, the Board, confirmed the denial of 
service connection for headaches, to include as secondary to 
a service-connected disability.

The veteran subsequently appealed his claim for service 
connection for headaches, to include as secondary to a 
service-connected disability, to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2008 Joint 
Motion to the Court, the parties requested that the Board's 
January 2008 decision be vacated and the case be returned to 
the Board for further action.  

During the pendency of the appeal for service connection for 
headaches, the veteran disagreed with a June 2007 rating 
decision which denied increased ratings for type II diabetes 
mellitus; facial twitching and spasm, left side of face; and 
left upper lid ptosis as well as service connection for sleep 
disorder.  The veteran's timely substantive appeal of these 
issues are before the Board for appellate review.  

The issues of entitlement to increased ratings for facial 
twitching and spasm, left side of face, and left upper lid 
ptosis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of a sleep 
disorder.

2.  The veteran has reported sleep disturbance as a symptom 
of his service-connected post traumatic stress disorder.

3.  The veteran is shown by competent evidence to have a 
headache disability that is etiologically related to a 
service-connected disability.

4.  The veteran's diabetes mellitus is manifest by the use of 
insulin, restricted diet and medical evidence of the need for 
regulation of activities; there is no evidence of episodes of 
ketoacidosis, hypoglycemic reactions requiring 
hospitalization, or incomplete paralysis of the hands and/or 
feet.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active military service and it is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The veteran's headaches are secondary to his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

3.  The criteria for a disability rating of 40 percent 
disabling for diabetes mellitus are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.119, 4.124a, Diagnostic Code 7913, 8510 through 8525 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will obtain or assist the 
claimant in obtaining; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA notice should also address all elements of a claim, 
including the downstream disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

To the extent possible, VCAA notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), i.e., the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2006 with respect to his claim for an increased 
rating for type II diabetes mellitus and in May 2007 with 
respect to his sleep disorder claim.  These letters were sent 
prior to the June 2007 rating decision on appeal and informed 
the veteran of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that these letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claims.

With respect to the claim for service connection for 
headaches, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in connection with this issue, such 
error was harmless and will not be further discussed.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must also be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA shows the error will not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the RO sent correspondence in December 2006 that 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons and bases for the decision.  VA made all efforts to 
notify and assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  

The VCAA letter sent to the veteran provided examples of the 
types of medical and lay evidence that he may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, Social Security 
determinations, and any other evidence showing an increase in 
the disability or the impact of the disability on employment.  
Vazquez-Flores, 22 Vet. App. at 43 (2008).

Moreover, in his December 2006 claim for an increased rating, 
the veteran specifically requested an increased rating of 40 
percent disabling for his type II diabetes mellitus.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he 
specifically indicates otherwise).  Accordingly, inasmuch as 
his request for a schedular rating of 40 percent disabling 
for type II diabetes mellitus is being granted, the Board 
emphasizes that, in the event any defect in notice or 
assistance is found, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

With respect to the duty to assist the veteran in the 
development of his claim, this duty includes assisting him in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when necessary 
to fairly decide his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA compensation examinations to assess the severity of 
his diabetes mellitus, the determinative issue.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  The Board finds these 
actions have satisfied VA's duty to assist him and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose with respect to the issues decided herein.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

Entitlement to Service Connection

The veteran contends that he has a sleep disorder and 
headaches which are the result of his military service, to 
include his service-connected PTSD and diabetes mellitus.  
Because there is no competent medical evidence indicating 
that the veteran has a diagnosis of a sleep disorder, the 
claim will be denied.  Similarly, because there is a 
competent medical opinion which states that it is at least as 
likely as not that there is some relationship between the 
headaches being caused by diabetes, this claim is granted.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection shall also be established for a disability 
which is proximately due to or the result of a service 
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases).

Sleep Disorder

The veteran's service treatment records are devoid of any 
evidence of complaints, treatment, or diagnosis of a sleep 
disorder.

The VA medical treatment records are similarly negative for 
any diagnoses of a sleep disorder.  

VA medical treatment records note, however, that the veteran 
reported difficulty sleeping due to his PTSD.  An April 2007 
report of VA mental disorders examination reflects that the 
examiner noted the veteran's history of complaints of sleep 
impairment; however, the examiner concluded that the 
veteran's sleep disorder was a symptom of his PTSD rather 
than an independent disorder.  Specifically, the examiner 
provided the following opinion:  

To establish a psychiatric diagnosis of a sleep 
disorder, there are essential criteria that must be 
met and also exclusion criteria.  The diagnosis of 
primary insomnia or primary hypersomnia, circadian 
rhythm disturbance, nightmares disorder, and the 
sleep disturbance has to occur not during the 
course of another mental disorder such as delirium 
or post-traumatic stress disorder.  In summary, a 
psychiatric diagnosis of sleep disorder cannot be 
diagnosed, when it is better described as part of 
another psychiatric disorder.  In this specific 
case, the diagnosis of a sleep disorder independent 
of the post-traumatic stress disorder cannot be 
made because sleep disorder is one of the criteria 
for making the diagnosis of post-traumatic stress 
disorder.  

In is my opinion that the sleep condition is not 
secondary to post-traumatic stress disorder.  The 
reason being that an independent diagnosis of sleep 
condition cannot be made when the sleep disturbance 
is directly related to in this case post-traumatic 
stress disorder.  

The disability rating assigned to the veteran's service-
connected PTSD specifically contemplates chronic sleep 
impairment in rating that condition.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  As noted above, the veteran is 
service-connected for his PTSD and has been assigned a 70 
percent disability rating.  Thus, service connection for 
sleep impairment as a symptom of PTSD has already been 
established.  While VA is required to fully and fairly 
compensate all separate and distinct manifestations of a 
disability, a critical element to consider is whether any of 
the symptoms are duplicative of or overlapping.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  In cases of overlap, pyramiding or 
compensating the same signs and symptoms as part of different 
disabilities, must be avoided.  38 C.F.R. § 4.14 (2008).  
Here, sleep problems are attributed to a service-connected 
psychiatric disability.  Such symptoms are included in the 
evaluation criteria for rating psychiatric disabilities and, 
hence, may not be distinctly service connected in the absence 
of an additional, separate diagnosis, such as sleep apnea.

To the extent the veteran is now seeking service connection 
for a separate chronic sleep disorder, his claim must be 
denied.  There is no medical evidence of record indicating 
that he has been diagnosed with a chronic sleep disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  Although the competent 
medical evidence shows that the veteran experiences impaired 
sleep as a symptom of his service-connected PTSD, the 
evidence in this case shows no conclusive evidence of the 
existence of a sleep disorder independent of his PTSD 
symptoms.  Thus, denial of this claim is warranted on the 
basis that there is no current disability, i.e., there is no 
sleep disorder.  With the absence of a current diagnosis, the 
evidence cannot establish a causal connection between the 
claimed disability and service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Accordingly, service connection for a sleep disorder is 
denied.

Headaches

VA treatment records reflect complaints of and treatment for 
recurrent headaches.

A February 2007 report VA PTSD examination reflects that the 
veteran reported that he felt that his headaches were caused 
by stress.  Upon examination of the veteran and review of his 
medical history, the examiner concluded that he could find no 
cause or relationship between the veteran's headaches and his 
PTSD "given the symptoms he reports for psychiatric 
condition and to the physical condition."  

A February 2007 report of VA examination for diabetes 
mellitus notes that the veteran reported headaches once or 
twice per week, sometimes once every two weeks.  He also 
reported that they can occur with his blood sugars, when they 
are elevated, once or twice a week, and otherwise are usually 
associated with stress.  However, the veteran couldn't be 
more specific with time frame or frequency.  Accordingly, the 
examiner concluded that he could not place a specific time 
frame or frequency/regularity with any accuracy concerning 
headaches related to diabetes, PTSD, or hypertension.  

A June 2007 addendum to the February 2007 VA examination for 
diabetes mellitus reflects that the examiner again reviewed 
the veteran's medical history and concluded that "the 
veteran does have some headaches that are related to his 
diabetes.  When his sugars are elevated, he may get a 
headache."  Although the examiner noted that the "exact 
cause of [the veteran's] headaches, if one were to be 
extremely specific, may remain unknown;" he concluded that 
it "appears to be that the diabetes is contributing to 
headaches" and "it appears at least as likely as not that 
there is some relationship between the headaches being caused 
by diabetes."  

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds that competent clinical 
evidence of record etiologically relates the veteran's 
current headaches to his service-connected diabetes.  As 
such, the evidence of record supports service connection for 
headaches as secondary to service-connected diabetes 
mellitus.  

Entitlement to an Increased Evaluation for Type II Diabetes 
Mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of a particular rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this case, the veteran's diabetes mellitus is currently 
assigned a 20 percent disability evaluation pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this formula, 
the current 20 percent rating requires the use of insulin and 
restricted diet, or; the use of an oral hypoglycemic agent 
and a restricted diet.

The next higher rating of a 40 percent disability evaluation 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an increased evaluation for his 
diabetes mellitus.  First, the Board observes that the 
veteran is on a restricted diet and is currently taking 
insulin for his diabetes mellitus.

Second, with respect to restriction of activity, the Board 
notes that medical evidence is required to demonstrate that 
the veteran's diabetes mellitus requires regulated 
activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  Here, the February 2007 report of VA diabetes 
mellitus examination notes that the veteran is restricted in 
his ability to perform strenuous activities and that he 
avoids such activities due to fatigue.  Similarly, the 
veteran's November 2007 VA Form 9, Appeal to Board of 
Veterans' Appeals, reiterates that he has in fact restricted 
his activities due to his diabetes mellitus.  Thus, the Board 
finds that the February 2007 report of VA examination 
constitutes medical evidence of activity restriction which 
would support a 40 percent rating.

In sum, the veteran's diabetes mellitus requires the use of 
insulin and a restricted diet, and the competent medical 
evidence of record establishes that the veteran's diabetes 
mellitus does require regulation of his activities.  However, 
there is no indication in the record that the veteran has 
been hospitalized in the last year for ketoacidosis or 
hypoglycemic reactions, or that his diabetes mellitus 
requires weekly visits to a diabetic care provider.  As such, 
the criteria for a 60 percent disability rating have not been 
met.  Therefore, an increased evaluation is warranted for the 
veteran's diabetes mellitus to 40 percent disabling, but no 
higher.

The record contains no evidence showing the veteran was 
entitled to a higher rating for his diabetes mellitus at any 
point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 C.F.R. §§ 4.119, Diagnostic Code 7913.

There is no evidence that the manifestations of the veteran's 
service-connected type II diabetes mellitus are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

With resolution of reasonable doubt in the veteran's favor, 
the Board finds that the preponderance of the evidence 
supports the veteran's claim for service connection for 
headaches.  However, the preponderance of the evidence is 
against service connection for a sleep disorder and an 
evaluation in excess of 40 percent disabling the veteran's 
service-connected type II diabetes mellitus.  Thus, as the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application and the 
appeal is denied as to service connection for a sleep 
disorder and an evaluation in excess of 40 percent disabling 
service-connected type II diabetes mellitus.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a sleep disorder is denied.

Service connection for headaches is granted.

Entitlement to an increased evaluation of 40 percent for 
service-connected diabetes mellitus is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.




REMAND

The veteran essentially contends that his service-connected 
facial twitching and spasm, left side of face, and left upper 
lid ptosis are more severe than reflected by the assigned 
ratings.  The Board observes that the record indicates 
possible worsening of these disabilities since the last 
examinations.  The Board also notes that the veteran has not 
been afforded a VA examination in almost two years.  
Therefore, the Board finds that an examination is necessary.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, review of the claims file suggests that the 
veteran continues to receive medical treatment from VA.  
However, due to the length of time that this appeal has been 
on-going, the most recent VA treatment records contained in 
his claims file are dated in 2007.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, the veteran must be provided with proper notice 
pursuant to current case law.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2008).  Specifically, notify the 
veteran that to substantiate his claim, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
his disabilities and the effect that 
worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the 
veteran may submit must also be 
included.

2.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers, VA as well as 
non-VA, from whom he has received 
treatment for his claimed disabilities 
since October 2007.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain a copy of all indicated records 
not already associated with the claims 
folder. 

3.  The RO should schedule another VA 
eye examination in order to fully 
assess the current nature and severity 
of the veteran's service-connected 
ptosis of the left upper lid.  
Therefore, it is important the 
physician be provided with the claims 
folder and a copy of this remand for 
review in conjunction with the 
examination.  All indicated tests and 
special studies, to include corrected 
central visual acuity and visual field 
testing, should be done.  The examiner 
must provide a detailed description of 
the level of disfigurement caused by 
the service-connected ptosis of the 
left upper lid.  If the pupil is 
obscured, the degree of interference 
should be specified.  Unretouched 
photographs of the ptosis of the left 
eye should also be provided.  The 
examiner is requested to fully describe 
all pathology and functional 
impairment, providing an explanation as 
to the cause or source of all symptoms 
identified.  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be 
so stated.

4.  The RO should also arrange for a VA 
neurological examination of the veteran 
by a physician with appropriate 
expertise to determine the nature and 
extent of impairment from the veteran's 
service-connected facial twitching and 
spasm, left side of face.  The claims 
files, including a copy of this remand, 
must be made available to the physician 
for proper review of the medical 
history.  All indicated studies should 
be conducted and the examiner is to set 
forth all findings in detail.  After 
reviewing the file, obtaining a 
detailed history from the veteran, and 
examining him, the examiner should 
provide an opinion as to the extent of 
paralysis of the veteran's left seventh 
(facial) cranial nerve (i.e., whether 
moderate or severe incomplete paralysis 
or complete paralysis of this nerve is 
present).  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  The examiner is 
requested to fully describe all 
pathology and functional impairment, 
providing an explanation as to the 
cause or source of all symptoms 
identified.  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be 
so stated.  

5.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


